UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-4686



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


CHARLES KEE,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CR-96-53)


Submitted:     November 30, 2000            Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. James Siemens, Asheville, North Carolina, for Appellant. Mark
T. Calloway, United States Attorney, Brian Lee Whisler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Charles Kee appeals his convictions and sentence for con-

spiracy to manufacture, distribute, or possess with intent to dis-

tribute cocaine and cocaine base and possession with intent to

distribute cocaine base in violation of 21 U.S.C. §§ 841, 846

(1994).   Finding no reversible error, we affirm.

     On appeal, Kee contends that the Supreme Court’s recent

decision in Apprendi v. New Jersey, 530 U.S. ___, 120 S.Ct. 2348

(2000), requires that his conviction and sentence be vacated.

Because Kee’s sentence of 148 months does not exceed the twenty-

year statutory maximum set out in 21 U.S.C.A. § 841(b)(1)(C) (West

1999) for the core offense without enhancement for drug quantity,

we find that his sentence is permissible under Apprendi.    United

States v. Angle, Nos. 96-4662/4672, 99-4187, 2000 WL 1515159, *10

(4th Cir. Oct. 12, 2000); United States v. Aguayo-Delgado, 220 F.3d

926, 933 (8th Cir. 2000).

     Accordingly, we affirm Kee’s convictions and sentence.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2